A transcript of the proceedings of the lower court was filed in this court on June 16, 1910. No brief has been made and served by plaintiffs in error, as required by rule 7. On September 17, 1910, defendant in error moved to dismiss said appeal for failure to comply with said rule. Neither has any response been made to said motion, nor any application for leave to file typewritten briefs.
The motion to dismiss is sustained.
All the Justices concur, except HAYES, J., absent and not participating. *Page 781